DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Acknowledgement is made of the amendment filed on 06/14/2021 in which claims 1, 4, 5, 7-9, 11, and 21 were amended, claim 10 canceled, and claim 27 added. Claims 1-9, 11-14, and 21-27 are pending for examination below. 

Specification
Acknowledgement is made of the amendment to the title of the invention. The title is more descriptive therefore the previous objection has been removed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 2 states “a time of day”, as claim 1 does, so it is unclear if this is the same time of day or a different time of day. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-3, 5, 7, and 13 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hobbs [US 6,963,186] in view of Bridges [US 2008/0040223].
With respect to claims 1 and 13, Hobbs discloses a system for charging a battery of a vehicle [Fig. 1], the system comprising: a battery charger [100] having an electrical power cord releasably attachable to at least one of the vehicle and a source of power [125 and/or 120]; a controller [270] electrically coupled to the electrical power cord and configured to receive at least one signal indicative of a level of charge of the battery [col. 2 lines 66-67]; and at least one of a group consisting of a transmitter and a receiver electrically coupled to the controller [275]; a portable controller remote from the vehicle and battery charger, the portable controller configured to wirelessly communicate [130; configured to communicate via cellular telephony, i.e. 130 may be a mobile phone/PDA] with the controller of the battery charger via the at least one of the group consisting of the transmitter and the receiver of the battery charger [col. 7 lines 45-46]; and a display configured to display information indicative of an amount of time remaining to charge the battery determined based at least in part upon the level of charge of the battery [107; displays amount of time estimated to complete charge which implicitly is based on level of charge of the battery]; sending a wireless signal from the portable controller to the controller of the vehicular battery charger to begin charging the battery of the vehicle and supplying electricity from the source of power to the battery [col. 7 lines 29-50; portable controller allows for control/programing of the battery recharging operation]. However, while Hobbs displays a 
Such a difference/calculation is trivial to a person with ordinary skill in the art, i.e. adding the length of time to the current time of day. As an example, Bridges discloses that a user interface displays various types of information inclusive of the SOC/voltage level of vehicle battery and a duration of charge in order to calculate and display “a predicted charge completion time” [claim 9; i.e. the charge completion time is equated to a time of day].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs to have a time of day of charge completion displayed for the benefit of further increasing the user friendliness of the charging screen, i.e. automatically calculating the time of day of completion instead of the user having to calculate. 

With respect to claim 2, Hobbs further discloses wherein the display is electrically coupled to the controller of the battery charger [col 11 lines 10-15].

With respect to claim 3, Hobbs further discloses wherein the controller of the battery charger is located in a housing of the battery charger located along the electrical power cord [see Fig. 1].

With respect to claim 5, Hobbs further discloses wherein the portable controller is further configured to send signals to the controller of the battery charger to start and stop charging of the battery [col. 7 lines 29-51].

With respect to claim 7, Hobbs further discloses wherein the controller of the battery charger is further configured to generate an estimate of the amount of charge time remaining to charge the 107; displays amount of time estimated to complete charge, see also col. 3. Lines 20-26].

Claim(s) 8, 9, 12, and 14 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hobbs [US 6,963,186].
With respect to claim 8, Hobbs discloses a method of charging a battery of a vehicle [Fig. 1], the method comprising: connecting an electrical power cord of a vehicular battery charger [100] to at least one of the vehicle and a source of power [125 and/or 120]; establishing wireless communication [275] between a controller of the vehicular battery charger [270] and a portable controller of a user remote from the vehicle and the vehicular battery charger [130; configured to communicate via cellular telephony, i.e. 130 may be a mobile phone/PDA]; receiving at the controller at least one signal indicative of a level of charge of the battery [col. 2 lines 66-67]; estimating, based at least in part upon the at least one signal, an amount of time remaining to charge the battery [col. 7 lines 20-28; amount of time estimated to complete charge, also note readings are taken of battery voltage; time to complete charge is implicitly based on a level of charge of the battery]; displaying information indicative of the amount of time remaining to charge the battery based at least in part upon the estimating step and information indicative of the level of charge of the battery [107; displays amount of time estimated to complete charge and also a level of charge of the battery]; sending a wireless signal from the portable controller to the controller of the vehicular battery charger to begin charging the battery of the vehicle and supplying electricity from the source of power to the battery [col. 7 lines 29-50; portable controller allows for control/programing of the battery recharging operation]. However, while Hobbs displays the information he is not explicitly clear if both sets of information stay on or occur during charging of the battery.  
during the charging operation (i.e. in a continuous manner) to be that the most up-to-date information would be displayed thereby enabling the user to see the most current and accurate information as the battery is receiving charge.  

With respect to claim 9, Hobbs further discloses wherein the display is electrically coupled to the controller of the battery charger [col 11 lines 10-15].

With respect to claim 12, Hobbs as applied above further discloses repeating the estimating and displaying steps to update the information indicative of the amount of time remaining to charge the battery [107/108; col. 7 lines 10-50; a display of the estimated amount of time remaining during the charging process is indicative of a repeating nature as the current time remaining would be a function of the battery level, i.e. as charging proceeds the time remaining will shrink].

With respect to claim 14, Hobbs further discloses sending another wireless signal from the portable controller to the vehicular battery charger to stop charging the battery of the vehicle [col. 7 lines 29-51].


Claims 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Bridges [US 2008/0040223] as applied above, and further in view of Vasant [US 7,243,746].
With respect to claim 4, Hobbs teaches collecting battery voltage information displaying the information related to the battery recharging function but fails to explicitly disclose wherein the controller of the battery charger repeatedly sends signals to update the level of charge of the battery on the display.
However, collecting/displaying updated levels of charge of a battery is routine in the art of battery charging. For example, Vasant teaches repeatedly sending signals to update the level of charge of the battery on a display [106, 107, and/or 110; note the displays are real-time type displays].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs such that the display further included up-to-date/real-time battery levels for the benefit of providing the most accurate and up-to-date status of the information to the user. 

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Bridges [US 2008/0040223] as applied above, and further in view of Pryor [US 2008/0007202].
With respect to claim 6, Hobbs discloses the portable controller configured to send signals relating to the programing and control of the charger [col. 7 lines 35-50], but fails to explicitly disclose the signals being time of day based. 
Pryor teaches user entered signals to start and stop charging of the battery are based at least in part upon commands entered by a user relating to a time of day [Figs. 3 and 4; user entered starting and/or ending times].
par. 0004].

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] as applied above, and further in view of Vasant [US 7,243,746].
With respect to claim 11, Hobbs teaches collecting battery voltage information displaying the information related to the battery recharging function but fails to explicitly disclose wherein the controller of the battery charger repeatedly sends signals to update the level of charge of the battery on the display.
However, collecting/displaying updated levels of charge of a battery is routine in the art of battery charging. For example, Vasant teaches repeatedly sending signals to update the level of charge of the battery on a display [106, 107, and/or 110; note the displays are real-time type displays].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs such that the display further included up-to-date/real-time battery levels for the benefit of providing the most accurate and up-to-date status of the information to the user. 

Claims 21-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] in view of Pryor [US 2008/0007202].
With respect to claim 21, Hobbs discloses a system for charging a battery of a vehicle [Fig. 1], the system comprising: a battery charger [100] having an electrical power cord releasably attachable to at least one of the vehicle and a source of power [125 and/or 120]; a controller [270] electrically coupled to the electrical power cord and configured to receive at least one signal indicative of a level of col. 2 lines 66-67]; a transmitter electrically coupled to the controller [275]; wherein the controller is further configured to transmit, via the transmitter, at least one signal indicative of the level of charge of the battery and at least one signal indicative of an amount of time remaining to charge the battery [col. 7 lines 15-51, col. 11 lines 15-24, col. 2 lines 66-67] estimated at least partially based on at least in part upon the level of charge of the battery [amount of time estimated to complete charge, also note readings are taken of battery voltage; time to complete charge is implicitly based on a level of charge of the battery]; a portable controller remote from the vehicle and battery charger [130; configured to communicate via cellular telephony, i.e. 130 may be a mobile phone/PDA], the portable controller configured for wireless communication with the controller of the battery charger via the transmitter of the battery charger and to receive signals indicative of the battery [col. 7 lines 45-46]; and a display coupled with the portable controller [130]. However, Hobbs fails to explicitly disclose the controller sends the voltage/time data to the portable controller(s) for reception and display of the charge level. 
Pryor teaches sending signals indicative of time remaining and level of charge remaining [par. 0025] to a remote controller [164] for display [note the computers are comprised of monitors] in order to allow remote control of the recharging operation. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs such that the controller sent the time/voltage data to the portable remote display for the benefit of allowing the remote user access to the data relating to the charging information (time left and battery level) thereby enhancing the ability of the remote user to accurately diagnose/monitor the recharging operation. 

With respect to claim 22, Hobbs further discloses wherein the portable remote controller is defined at least in part by a phone [130; col. 7 lines 29-51; uses cellular telephony].

With respect to claim 23, Hobbs further discloses wherein the level of charge is a full charge of the battery [col. 7 lines 11-25; see also 339].

With respect to claims 24 and 25, Hobbs further disclose wherein the display is a first display, the system further comprising a second display located in a housing of the battery charger located along the electrical power cord, electrically coupled to the controller of the battery charger, and also configured to display the level of charge of the battery, wherein the second display is also configured to display the amount of time remaining to charge the battery. [107/108 which display the time/voltage information to a user of the electric vehicle].

With respect to claim 26, Hobbs further discloses wherein the controller of the battery charger repeatedly sends signals to update the level of charge of the battery on the display [col. 7 lines 10-50; a display of the estimated amount of time remaining during the charging process is indicative of a repeating nature as the current time remaining would be a function of the battery level, i.e. as charging proceeds the time remaining will shrink].

With respect to claim 27, It would have been obvious to a person having ordinary skill in the art of battery charging to have modified Hobbs such that the two sets of information were displayed “during charging” of the battery as such a modification would be routine (i.e. displaying already determined information by the controller) and applicant’s specification does not detail any unexpected results or criticality of displaying in such a manner. The person having ordinary skill would readily realize the benefit of displaying the level of charge and time of charging remaining to the user during the charging operation (i.e. in a continuous manner) to be that the most up-to-date information would be .  

Response to Arguments
Applicant’s arguments on pages 10-11 with respect to claim 1 are moot as the arguments are directed to Pryor and Pryor is not used in the rejection of claim 1 above. 
Applicant’s arguments on page 12 with respect to claim 8 are moot as the arguments are directed to Vasant and Vasant is not used in the rejection of claim 8 above. 
Applicant’s arguments on pages 14-15 with respect to claim 21 are not persuasive. First applicant argues Pryor does not disclose displaying the transmitted information. The Examiner submits that Hobbs was relied on in the rejection for a display to displaying the information. Next Applicant appear to agree that Pryor sends charging information wireless but argues the information is that of a duration of a past session. The Examiner submits that Hobbs was relied on for a teaching of the determining of a remaining charge time, not Pryor. Pryor was relied for sending wirelessly of charging information. As modified to Hobbs that would equate to the sending of Hobbs determined information (i.e. the remaining charge time) to a remote controller.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859